Citation Nr: 0800788	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-05 875	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease (DJD) of the right (major) thumb.

2.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease (DDD) of the lumbar spine, status 
post spinal fusion.

3.  Entitlement to a rating in excess of 30 percent for 
coronary artery disease with hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1968 to July 1988.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a March 2003 
rating decision by the RO in Waco, Texas that increased the 
rating of the veteran's service connected right thumb 
disability to 10 percent and denied ratings in excess of 30 
percent for his service connected heart disability and in 
excess of 20 percent for his service connected lumbar spine 
disability.  The veteran requested a hearing before a 
Decision Review Officer, but he later accepted VA 
examinations in lieu of the hearing.  A November 2004 rating 
decision increased the rating for the low back disability to 
40 percent for the entire appeal period (from the date of 
claim).   

In November 2004, the veteran underwent lumbar surgery, 
residuals of which are encompassed in the service connected 
low back disability entity.  A February 2005 rating decision 
assigned a temporary total (100%) convalescent rating for the 
lumbar spine disability effective from the date of the 
surgery (November 15, 2004) through March 31, 2005.  
Consequently, the rating for that period of time is not at 
issue herein.  

The matter of entitlement to a rating in excessive of 30 
percent for coronary artery disease with hypertension is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.


FINDINGS OF FACT

1.  The veteran's right thumb disability has been manifested 
by complaints of pain and some (slight) limitation of motion; 
ankylosis and/or limitation of motion to the extent that 
there is a gap of more than two inches between the thumb pad 
and the fingers with the thumb attempting to oppose the 
fingers are not shown.

2.  The veteran's service connected lumbar spine disability 
is not shown to be manifested by complete bony fixation of 
the spine, unfavorable ankylosis of the lumbar spine; 
pronounced lumbar disc disease, separately ratable 
neurological symptoms, or incapacitating episodes of 6 weeks 
or more in the past 12 months.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for DJD of the right 
thumb is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.31, 4.71a, Code 5224 (in effect 
prior to and since August 26, 2002); Code 5228 (2007).

2.  A rating in excess of 40 percent is not warranted for the 
veteran's service connected postoperative low back 
disability.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

July 2001, October 2001, June 2002, and December 2002 letters 
(prior to the decision on appeal) informed the veteran of the 
information required of him to enable VA to obtain evidence 
in support of the claims, the assistance that VA would 
provide to obtain evidence and information in support of the 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  Via June 
2003, September 2003, and October 2006 correspondence, he was 
notified of the evidence and information necessary to 
substantiate the claims and he was also advised to submit 
pertinent evidence in his possession.  In March 2006, he was 
provided notice regarding disability ratings and effective 
dates of awards.  See Dingess, supra.  

A January 2004 statement of the case (SOC), and November 
2004, February 2006, December 2006, and June 2007 
supplemental SOCs (SSOCs) outlined the regulation 
implementing the VCAA, and also notified the veteran of what 
the evidence showed, of the governing legal criteria, and of 
the bases for the denials of the claims.  While complete 
notice was not provided prior to the initial adjudication of 
the claims, such defect does not affect the essential 
fairness of the adjudication process.  The veteran has 
received all critical notice, and has had ample opportunity 
to participate in the process (i.e., respond and/or 
supplement the record) after notice was given.  In December 
2005 he indicated that he had no additional evidence or 
information to submit.  A June 2007 SSOC readjudicated the 
matters after essential notice was given.  The veteran is not 
prejudiced by any technical notice defect that may have 
occurred earlier along the way, nor is it otherwise alleged.  

Regarding VA's duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
veteran was afforded VA examinations.  VA's duty to assist is 
met.  It is not prejudicial for the Board to proceed with 
appellate review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   

II. Legal Criteria

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable, 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

III. Analysis

a. Right Thumb Disability

The veteran's service medical records (SMRs) note that he is 
right-handed.  

The veteran's right thumb disability (DJD) is rated based on 
limitation of motion.  See 38 C.F.R. § 4.71a, Codes 5010, 
5003.  Effective both before August 26, 2002, and from that 
date, Code 5224 provides a 10 percent rating for favorable 
ankylosis of either thumb and a 20 percent rating for 
unfavorable ankylosis of either thumb.  38 C.F.R. § 4.71a.  A 
note following directs reviewers to also consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  38 C.F.R. § 4.71a.

Code 5228 (effective August 2002) provides that limitation of 
motion of a thumb with a gap of less than one inch (2.5 cm.) 
between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers warrants a 0 percent rating; 
limitation of motion of the thumb with a gap of one to two 
inches (2.5 to 5.1 cm.) between the thumb pad and the fingers 
a 10 percent rating; and limitation of motion of the thumb 
with a gap of more than two inches (5.1 cm.) between the 
thumb pad and the fingers warrants a 20 percent rating.  
38 C.F.R. § 4.71a.

[While the revised rating criteria do not provide for a 
higher rating in this case, they are more favorable, in that 
they provide greater opportunity for increase.  Only the pre-
revision version of the rating criteria may be considered 
prior to the effective date of the revisions.]  See  
VAOPGCPREC 3-00.

On March 2002 examination, the veteran complained of thumb 
pain and numbness.  The physician did not examine the 
veteran's right thumb, noting that the veteran was not 
seeking an increase.  

On January 2003 examination, the veteran complained of right 
thumb numbness and pain when he gripped objects like tools.  
His right thumb had full range of motion and strength was 
5/5.

On September 2004 VA neurological examination, the veteran's 
hand grip tested at 280 pounds.  On VA thumb examination that 
same month, he reported gripping tools, as required by his 
job, produced flare-ups of right thumb symptoms.  He 
indicated that during flare-ups the pain was severe and he 
lost 100 percent of his thumb function for about one minute.  
On examination, he could flex the interphalangeal joint of 
the right thumb from 0-10 degrees and, abduct from 0-30 
degrees (50 degrees was the maximum).  Opposition of the 
thumb was accomplished to the index finger, long finger, and 
ring finger, but not to the little finger.  There was no 
atrophy or additional limitation of motion due to other 
factors.

On July 2005 VA thumb examination, the veteran complained of 
progressive pain of the distal joint of the right thumb that 
increased with activity and gripping motions.  Objectively, 
there was no evidence of ankylosis.  Range of motion of the 
metacarophalangeal joint was from 0-50 degrees and of the 
distal interphalangeal joint from 0-55 degrees.  Regarding 
abduction, the thumb pad faced the finger pads and was from 
0-70 degrees.  There was no additional limitation due to 
pain, fatigue, weakness, or lack of endurance following 
repetitive movement.  There was no loss of dexterity or 
function.  Grip strength was symmetrical and of good quality.  
There was no evidence of pain during the range of motion 
studies.  

On May 2006 VA general medical examination, range of motion 
of right hand fingers was full and without pain.  There was a 
half finger gap for the right thumb to the palm; otherwise, 
the examination was normal.

On close review of the entire record the Board found no 
distinct period during which the criteria for the next higher 
(20 percent) rating for right thumb disability are met.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).   

Ankylosis of the thumb was not noted on any examination, and 
a higher rating under Code 5224 is not warranted.  While he 
complains of pain and of difficulty holding and grasping 
objects, there is no medical evidence of limitation of motion 
consistent with a gap of more than two inches between the 
right thumb pad and the other fingers; notably, grip strength 
has been described as of good quality.  In 2004, the veteran 
could oppose his thumb to all other fingers of his right hand 
except the little finger and, in 2006, there was only a half 
finger gap between the right thumb and palm.  However, it is 
not shown that the veteran has any functional loss beyond 
that currently compensated.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Accordingly, the currently assigned 10 percent 
rating is appropriate, and a rating in excess of 10 percent 
for the right thumb disability is not warranted.  38 C.F.R. 
§§ 4.7, 4.71a, Codes 5224 and 5228.

The preponderance of the evidence is against this claim; 
consequently, the benefit-of-the-doubt rule does not apply 
(see 38 U.S.C.A. § 5107(b), and the claim must be denied.

b.  Low Back Disability

In May 2001, the veteran requested a back brace.  He 
complained of back pain on climbing in and out of aircraft, 
and lifting equipment weighing 50 to 60 pounds.

On March 2003 examination, he complained of back pain, but 
the back was not evaluated.

On January 2003 examination, the veteran reported that he had 
back pain when he had to walk more than 100 yards.  His back 
demonstrated full range of motion.

A December 2003 medical memorandum notes that the veteran 
complained of back pain in April and September 2003.  He 
reported that he could not do moderate lifting or carrying, 
walk more than two hours, or climb ladders without 
significant low back and left lower extremity pain; he 
believed that pain severely limited his ability to do his 
job.  The physician restricted the veteran from lifting more 
than 25 pounds, walking more than 30 minutes, or climbing 
ladders.

On September 2004 VA examination, the veteran complained of 
stiffness, fatigability, lack of endurance, locking, 
instability, and pain.  He indicated that he had flare-ups on 
walking more than 100 yards or sitting for 100 miles, which 
produced severe pain for 15 minutes.  He also reported 
associated left leg numbness, tingling, and burning.  There 
was no evidence of atrophy, rigidity, or spasm.  Lumbar range 
of motion was forward flexion to 45 degrees, extension to 10 
degrees, and left lateral flexion to 15 degrees.  All of 
these motions produced pain.  Right lateral flexion was to 25 
degrees and right lateral rotation was to 20 degrees, both 
without pain.  The examiner indicated that the veteran's age 
and body type adversely affected his forward flexion. 
Objectively, there was no evidence of fatigue, 
incoordination, lack of endurance, spasm, weakness, or 
painful motion.  On neurological examination, the veteran 
reported that walking one to two blocks produced pain from 
his back to his left leg.  He had some slight foot numbness.  
He also had a mildly antalgic gait, but he could stand on his 
heels and toes.  Knee and ankle reflexes were equal, 
bilaterally.  There was no large disc protrusion, but there 
was perhaps a very small midline protrusion at L5, S1 without 
significant compression of the thecal sac.  The assessment 
included possible old left S1 radiculopathy, stable.

In November 2004, the veteran underwent decompressive 
laminectomy at L4 and L5, and interbody fusion of L4-L5 and 
L5-S1.  A December 2004 follow-up from his orthopedic surgeon 
indicated that the veteran had an "excellent recovery".  
The veteran reported he was free of back pain.  He had some 
slight right thigh pain that resolved with walking, but no 
left leg pain.  

A May 2005 medical officer's statement indicated that the 
veteran failed his examination due to chronic orthopedic 
conditions that precluded him from functioning in his job 
requirements.

On November 2005 VA examination, the veteran complained of 
constant, dull back pain that increased with prolonged 
standing, walking, bending, lifting, and prolonged 
positioning (such as driving or sitting).  There was no 
additional limitation of motion or function during flare-ups.  
He did not use a brace.  Range of motion testing revealed 
discomfort on flexion to 60 degrees, which was the end range 
of motion.  Extension was from 0-30 degrees, left and right 
lateral flexion were to 30 degrees, and left and right 
rotation were to 45 degrees.

On May 2006 VA general medical examination, lumbar flexion 
was to 50 degrees, and extension, left lateral flexion, right 
lateral flexion, left rotation, and right rotation were to 20 
degrees.  The veteran had pain from start to finish of all 
ranges tested, and when sitting at 90 degrees or with flexion 
during the examination.  There was no additional limitation 
with repetition.  The veteran reported that he had 30 days of 
incapacitation in 2006.

During the course of the appeal, the criteria for rating disc 
disease and disabilities of the spine, generally, were 
revised (effective September 23, 2002 and September 26, 
2003).  From their effective dates, the veteran is entitled 
to a rating under the revised criteria.

On close review of the entire record the Board finds no 
distinct period during which the criteria for rating in 
excess of 40 percent were met.  See Hart, supra.

As the veteran's lumbar spine disability is already rated 40 
percent, the focus is on those criteria that would afford a 
higher rating.  Under the criteria in effect prior to 
September 23, 2002, a rating in excess of 40 percent was 
warranted where there was pronounced disc disease (60% under 
Code 5293), and a 50 percent rating was warranted for 
unfavorable anklyosis of the lumbar spine (Code 5289); a 100 
percent rating was warranted for complete bony fixation of 
the spine.  As the evidence does not show complete bony 
fixation of the spine, ankylosis, or pronounced disc disease 
(there was no evidence of muscle spasm or absent ankle jerk 
on any of the examinations; similarly, there was no clear 
evidence of persistent sciatic neuropathy), a rating in 
excess of 40 percent under the pre-September 23, 2002 
criteria is not warranted.  

Effective September 23, 2002 disc disease could either be 
rated based on a combination of orthopedic and neurological 
symptoms or based on incapacitating episodes.  However, the 
next higher, 60 percent, rating based on incapacitating 
episodes requires at least 6 weeks incapacitation in a prior 
year, which is not shown.  While the veteran reported 30 days 
of incapacitation in 2006, the record does not show that he 
was on bed rest prescribed a physician; regardless, 30 days 
falls short of the "at least six weeks" of incapacitation 
required for the higher, 60 percent, rating.  Furthermore, 
there is no clear evidence of neurological symptoms due to 
the lumbar spine disability.  Examiners have specifically 
attributed some neurological symptoms of the lower 
extremities to peripheral neuropathy, which is separately 
compensated as a complication of the veteran's service-
connected diabetes mellitus, and may not be considered in 
rating the lumbar spine disability (as such would violate the 
38 C.F.R. § 4.14 prohibition against pyramiding).  Thus, 
neither rating the disability based on incapacitating 
episodes nor rating based on orthopedic and neurological 
symptoms, combined, provides for a rating in excess of 40 
percent.  

Under the current criteria (effective September 26, 2003) 
criteria, a rating in excess of 40 percent would be warranted 
under the General Rating Formula for Diseases and Injuries of 
the Spine (General Formula) if there was unfavorable 
ankylosis of the entire thoracolumbar spine.  Such pathology 
is not shown.  The criteria under the General Formula also 
provide for rating neurological symptoms separately.  As was 
previously noted, neurological symptoms due to the lumbar 
spine disability are not shown.  The criteria for rating disc 
disease have been renumbered (now Code 5243).  They provide 
for rating based on incapacitating episodes (criteria 
essentially unchanged from those in effect prior to September 
26, 2003).  Again, as incapacitating episodes of six weeks or 
more in a prior year's period are not shown, a rating on that 
basis is not warranted.

Notably, the veteran's service connected disabilities are 
already rated totally disabling based on individual 
unemployability; hence, referral of the rating for the low 
back disability for extraschedular consideration under 
38 C.F.R. § 3.321 (with such factors as interference with 
employability for consideration) is not indicated.   

The preponderance of the evidence is against this claim.  
Accordingly, it must be denied.


ORDER

A rating in excess of 10 percent for right thumb DJD is 
denied.

A rating in excess of 40 percent for postoperative low back 
disability is denied.


REMAND

The veteran's most recent VA examination specifically for his 
service-connected coronary heart disease with hypertension 
was in November 2005 (a general medical examination was 
conducted in May 2006).  In November 2006, he submitted a 
statement that his heart disease had worsened and included 
October 2006 private medical records that reflect he was 
hospitalized and underwent surgical intervention.  In light 
of these developments, the Board finds that an examination to 
ascertain the current severity of this disability is 
necessary.

Accordingly, the case is REMANDED for the following:

1.  With the veteran's cooperation 
(identifying sources and providing any 
necessary releases), the RO should secure 
complete clinical records (those not 
already of record) of all treatment the 
veteran has received for his coronary 
artery disease in the last two years 
(i.e., since January 2006).  

2.  The RO should then arrange for the 
veteran to be examined by a cardiologist 
to ascertain the current severity of his 
coronary artery disease with 
hypertension.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examination should include appropriate 
testing to determine the current workload 
(expressed in METS) that results in 
dyspnea, fatigue, angina, dizziness, or 
syncope.  The physician should also 
determine whether there is left 
ventricular dysfunction with ejection 
fraction (in percentages).  All findings 
should be reported in detail, and the 
examiner should provide the rationale for 
any opinions given.  

3.  The RO should then readjudicate this 
claim.  If it remains denied, the veteran 
and his representative should be 
furnished an appropriate SSOC and 
afforded the opportunity to respond.  The 
case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


